Case 1:18-cv-02711-ELH Document17 Filed 11/20/18 Page 1 of 6
Case 1:18-cv-02711-ELH Document16 Filed 11/20/18 Page-4 of6
US. OS Tre
DISTRICT oe Hagen

ZHENOV 20 PH Us 07

UNITED STATES DISTRICT COURT BY ean tmnenne DEPUTY

DISTRICT OF MARYLAND

RAUL HURTADO, Individually and on Behalf) No. 1:18-cv-02711-ELH
of All Others Similarly Situated,

CLASS ACTION
Piaintiff,
vs.

GRAMERCY PROPERTY TRUST, et al.,

Defendants.

Smee See” See Spee Nome” Seema eee” See Se”

 

eL ft

JOINT STIPULATION AND [PROPOSED] ORDER EXTENDING TIME TO ANSWER
OR RESPOND TO COMPLAINT UNTIL AFTER APPOINTMENT OF LEAD
PLAINTIFF AND APPROVAL OF LEAD COUNSEL

14922452
Case 1:18-cv-02711-ELH Document17 Filed 11/20/18 Page 2 of 6
Case 1:18-cv-02711-ELH Document16 Filed 11/20/18 Page 2 of 6

WHEREAS, plaintiff Rau! Hurtado (“Plaintiff”) filed a purported class action complaint in
the above-captioned matter on August 31, 2018 (“Complaint”) (ECF No. 1);

WHEREAS, the claims asserted in the Complaint in this action are governed by the Private
Securities Litigation Reform Act of 1995 (the “PSLRA”), 15 U.S.C. §77z-1 et seq., which provides a
procedure for the appointment by the Court of lead plaintiff(s) and lead counsel to represent the
putative class pursuant to motion practice;

WHEREAS, Plaintiff has filed a motion for appointment as lead plaintiff and for approval of
lead counsel, which unopposed motion is currently pending before the Court!; and

WHEREAS, the parties have agreed to a schedule that extends defendants’ time to respond to
the Complaint until after a lead plaintiff(s) has been appointed and an amended complaint has been
filed or the current Complaint is designated as the operative complaint.

IT IS HEREBY STIPULATED AND AGREED, by Plaintiff and by defendants Allan J.
Baum, 7. Jamie Behar, Charles E. Black, Gordon F. DuGan, Thomas D. Eckert, James L. Francis,
Gregory F. Hughes, Jeffrey E. Kelter, and Louis P. Salvatore (collectively, the “Individual
Defendants”), Gramercy Property Trust, and Morgan Stanley & Co. LLC (together with the
Individual Defendants, “Defendants”), through their respective undersigned counsel, as follows:

1. The Individual Defendants agree to save the expense of serving a summons and

Complaint(s) in this case. The Individual Defendants retain all defenses or objections to the lawsuit,

 

' At the time the Plaintiff filed his motion, there were two related actions pending in this Court,
and one related action pending in the United States District Court for the Southern District of New
York (the “New York Action”). In his motion, the Plaintiff asked the Court to consolidate the three
actions pending in this Court and advised the Court that he had filed a motion for appointment as
lead plaintiff and for approval of lead counsel in the New York Action. Subsequently, the plaintiffs
in all of the other related actions voluntarily dismissed their actions.

-l-

1492245 2
Case 1:18-cv-02711-ELH Document17 Filed 11/20/18 Page 3 of 6
Case 1:18-cv-02711-ELH Document16 Filed 11/20/18 Page 3 of 6

the Court’s jurisdiction, and the venue of the action, but agree to waive any objections to the absence
of a summons and of service;

2. Defendants shall not be required to answer or otherwise respond to the Complaint,
and each hereby is expressly relieved from answering or otherwise responding to the Complaint,
except as provided for herein at Paragraph 4;

3. If Plaintiff is appointed lead, Plaintiff shall file an amended complaint, if any, not
later than 30 days from the date of the appointment by the Court of lead plaintiff and lead counsel;

4, Defendants shall file their answers, motions to dismiss, or otherwise respond in this
action not later than 45 days from the date of the filing of an amended complaint or 45 days from
receipt of notice from the appointed lead plaintiff that no amended complaint will be filed,
whichever is later;

5. Appointed lead plaintiff's opposition briefs to any motions to dismiss shall be filed
not later than 45 days from the filing of Defendants’ motions;

6. Any reply briefs in support of Defendants’ motions to dismiss shall be filed not later
than 30 days from the filing of the appointed lead plaintiff's opposition briefs; and

7. Except as described in Paragraph |, nothing herein shall be deemed to constitute a
waiver of, and defendants do not waive, and expressly preserve, all arguments and defenses in the

above-captioned action.

DATED: November 20, 2018 “ BROWN, GOLDSTEIN & LEVY LLP
DANA W. McKEE (04447)
JOSEPH B. ESPO (07490)

is/
DANA W. McKEE

1492245 2
Case 1:18-cv-02711-ELH Document17 Filed 11/20/18 Page 4 of 6
Case 1:18-cv-02711-ELH Document16 Filed 11/20/18 Page 4 of 6

DATED: November 20, 2018

1492245 2

120 E. Baltimore Street, Suite 1700
Baltimore, MD 21202

Telephone: 410/962-1030
410/385-0869 (fax)
dwm@browngold.com
jbe@browngold.com

Local Counsel for Plaintiff

ROBBINS GELLER RUDMAN
& DOWD LLP

DAVID T. WISSBROECKER

EUN JIN LEE

655 West Broadway, Suite 1900

San Diego, CA 92101

Telephone: 619/231-1058

619/231-7423 (fax)

dwissbroecker@rgrdlaw.com

elee@rgrdlaw.com

JOHNSON FISTEL, LLP

W. SCOTT HOLLEMAN

99 Madison Avenue, 5th Floor
New York, NY 10016
Telephone: 212/802-1486
212/602-1592 (fax)
scotth@johnsonfistel.com

Counsel for Plaintiff

DLA PIPER LLP (US)
JAMES D. MATHIAS
DAVID CLARKE, JR.
BENJAMIN D. SCHUMAN

Wacd Ata, Op -

 

DAVID CLARKE, JR.
Case 1:18-cv-02711-ELH Document17 Filed 11/20/18 Page 5 of 6
Case 1:18-cv-02711-ELH Document 16 Filed 11/20/18 Page 5 of 6

DATED: November 20, 2018

1492245 2

The Marbury Building

6225 Smith Avenue
Baltimore, Maryland 21209
Telephone: 410-580-3000
james.mathias@dlapiper.com
david.clarke@dlapiper.com
ben.schuman@dlapiper.com

Counsel for Gramercy Property Trust and the
Individual Defendants

SIMPSON THACHER & BARTLETT LLP
CRAIG $8. WALDMAN
JONATHAN K. YOUNGWOOD

425 Lexington Avenue
New York, NY 10017
Telephone: (212) 455-2000

cwaldman@stblaw.com

Of Counsel for Gramercy Property Trust

WACHTELL, LIPTON, ROSEN & KATZ
WILLIAM SAVITT

COURTNEY L. SHIKE

51 West 52nd Street

New York, NY 10019
Telephone: (212) 403-1000
wdsavitt@wirk.com
clshike@wlrk.com

Of Counsel for the Individual Defendants

TYDINGS & ROSENBERG LLP
JOHN B. ISBISTER (Federal Bar No. 00639)

-EMELIA N. HALL (Federal Bar No. 19978)

is/
JOHN B. ISBISTER
Signed by Joseph B. Espo w/ permission of John B. Isbister

-4-
Case 1:18-cv-02711-ELH Document17 Filed 11/20/18 Page 6 of 6
Case 1:18-cv-02711-ELH Document 16 Filed 11/20/18 Page 6 of 6

One East Pratt Street

Suite 90]

Baltimore, Maryland 21202
Telephone: 410-752-9700
Facsimile: 410-727-5460
jisbister@tydingslaw.com
ehall@tydingslaw.com

SHEARMAN & STERLING LLP

ALAN GOUDISS (admitted pro hac vice}
PAULA ANDERSON (admitted pro hae vice)
599 Lexington Avenue

New York, NY 10022

Telephone: 212-848-4000

Facsimile: 212-848-7179
agoudiss@shearman.com
paula.anderson@shearman.com

Counsel for Morgan Stanley & Co. LLC

IT IS SO ORDERED.

DATED: hele Cann ~ . HossonoA__

THE HONORABLE ELLEN L. HOLLANDER
UNITED STATES SENIOR DISTRICT JUDGE

 

1492245 2.
